Exhibit 3.1 CORPORATE CHARTER I, ROSS MILLER, the duly elected and qualified Nevada Secretary of State, do hereby certify that INTELLIGENT HIGHWAY SOLUTIONS, INC., did on April 22, 2011, file in this office the original Articles of Incorporation; that said Articles of Incorporation are now on file and of record in the office of the Secretary of State of the State of Nevada, and further, that said Articles contain all the provisions required by the law of said State of Nevada. IN WITNESS WHEREOF, I have hereunto set my hand and affixed the Great Seal of State, at my office on April 22, 2011. /s/ Ross Miller ROSS MILLER Secretary of State Certified By: Electronic Filing Certificate Number: C20110422-2009 You may verify this certificate online at http://www.nvsos.gov/ 1 ENTITY NAME: INTELLIGENT HIGHWAY SOLUTIONS, INC. FOREIGN NAME TRANSLATION Not Applicable PURPOSE: ANY LEGAL PURPOSE REGISTERED AGENT NAME: NATIONAL REGISTERED AGENTS, INC. OF NV STREET ADDRESS Not Applicable MAILING ADDRESS Not Applicable ADDITIONAL Par Value Stock Number of Shares: 30000000 Par Value: 0.00001 ADDITIONAL Director/Trustees Name: THOMAS F. COOK Address: City: BOUNTIFUL State: UT Zip Code: 84010 2 ROSS MILLER Secretary of State 204 North Carson Street, Ste 4 Carson City, Nevada 89701-4069 (775) 684-5708 Website: www.nvsos.gov Articles of Incorporation (PURSUANT TO NRSCHAPTER78) Filed in the office of /s/Ross Miller Ross Miller Secretary of State State of Nevada Document Number 20110300846-35 Filing Date and Time 4/22/20112:00 PM Entity Number E0232352011-8 (This document was filed electronically) USE BLACK INK ONLY – DO NOT HIGHLIGHT ABOVE SPACE FOROFFICE USE ONLY 1. Name of Corporation: INTELLIGENT HIGHWAY SOLUTIONS, INC. 2. Registered Agent for Service of Process: (check only one box) x Commercial Registered Agent: NATIONAL REGISTERED AGE - SEE ATTACHED Name o Noncommercial Registered Agent ORo Office or Position with Entity (name and address below) (name and address below) Name of Noncommercial Registered Agent OR Name of Title of Office or Other Position with Entity Nevada Street Address City Zip Code Nevada Mailing Address (if different from street address) City Zip Code 3.Authorized Stock: (Number of shares corporation isauthorized to issue) Number of shares with par value:100,000,000 Par value Per share: $0.00001 Number of shares Without par value: 0 4. Name & Addresses Of the Board of Directors/Trustees: (each Director/Trustee must be a natural person at least 18 years of age: attach additional pages if more than three directors/trustees 1.THOMAS F. COOK - SEE ATTACHED Name BOUNTIFUL UT Street Address City State Zip Code 2. Street Address City State Zip Code 3. Name Street Address City State Zip Code 5.Purpose: (optional –see Instructions) The purpose of this corporation shall be: ANY LEGAL PURPOSE 6.Name, Address And Signature of Incorporator: (attach additional pages if more thanone incorporator) THOMAS F. COOK X/s/THOMAS F. COOK Name Incorporator Signature 52 MANOR COURT SCHENECTADY NY Address City State Zip Code 7. Certificate of Acceptance of Appointment of Resident Agent: I hereby accept appointment as Resident Agent for the above named entity. XNATIONAL REGISTERED AGENTS, INC. OF NV 4/22/2011 Authorized Signature of Registered Agent of On Behalf of registered Agent Entity Date 3 Tom Cook To whom it may concern: At this time Intelligent Highway Solutions, Inc. (formed under the rules and laws governed by the State of Nevada) is not currently conducting business in the State of California. Thomas F. Cook /s/ Thomas F. Cook Date: 4/26/2011 Incorporator/Director 4
